Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for”, “means for’) or another linking word or phrase, such as “configured to” or “so that’: and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitations are: “communication unit” and “memory unit” in claim 21.
However, according to paragraph [0099] of the PG Publication of the current application, “communication unit” and “memory unit” may refer to software.  Further, “Communication unit” is lacking any hardware support.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-20 and 21 are drawn to a method and machine, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1. An optimization method for a patent literature search formula, comprising:
a step of receiving the patent literature search formula;
a step of classifying the received patent literature search formula into a plurality of groups based on a preset search operator;
a step of adding at least one search word having a high-degree of relevance to each search word included in each classified group by using a first search operator;
a step of generating a first final search formula by connecting and combining, with a second search operator, a plurality of groups to which the at least one search word is added; and
a step of providing a user with the first final search formula.	


21. A web server that optimizes a patent literature search formula, comprising:
a communication unit that transmits and receives data by using at least one communication protocol;
a memory unit that stores the data; and
a processor that controls the communication unit and the memory unit,
wherein the processor receives the patent literature search formula,
classifies the received patent literature search formula into a plurality of groups based on a preset search operator,
adds at least one search word having a high-degree of relevance to each search word included in each classified group by using a first search operator,
adds an item field operator for specifying an item to be searched among data items of the patent literatures for each group,
generates a first final search formula by connecting and combining, with a second search operator, a plurality of groups to which the item field operator is added, and
provides a user with the first final search formula.
For Step 2A Prong One: 
The limitation of classifying the search formula into groups based on operators, adding search word having high degree of relevance, generating a search formula by connecting and combining with second search operator, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The context of this claim encompasses classifying the search formula into groups, adding search word, generating search formula (mental process) of Claim 1; “creating the data flow…”, “constructing a model of extracting a keyword” (mental process) of Claim 5; extracting a number of keywords, adding extracted keywords (mental process) of claim 7; “providing the user with a residual keyword… (mental process) of claim 8, “providing the user with the extracted keywords…” (mental process) of Claim 10; “adding an item field operator…”, “generating a second final search…” (mental process) of claim 12; constructing a model for extracting keywords… (mental process) of Claim 13; “extracting a data item…”, “adding an item…” (mental process) of Claim 15; “deriving an average amount….”, “extracting the data item…”, (mental process) of Claim 16; “connecting groups having the same item field operator…”, “adding the same item field operator…” (mental process) of Claim 17; “adding the search word after removing an item field operator” (mental process) of Claim 18, “simple search formula is completed by connecting search words…”, “final search formula is completed by connecting each simple search formula...” (mental process) of claim 20.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or classifying search formula into groups…, adding search word and generating search formula (write on paper) with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claim 21 is rejected in the same rationale as discussed above in Claim 1.  
For Step 2A Prong Two:
1. An optimization method for a patent literature search formula, comprising:
a step of receiving the patent literature search formula;
a step of classifying the received patent literature search formula into a plurality of groups based on a preset search operator;
a step of adding at least one search word having a high-degree of relevance to each search word included in each classified group by using a first search operator;
a step of generating a first final search formula by connecting and combining, with a second search operator, a plurality of groups to which the at least one search word is added; and

a step of providing a user with the first final search formula.	
21. A web server that optimizes a patent literature search formula, comprising:
a communication unit that transmits and receives data by using at least one communication protocol;
a memory unit that stores the data; and
a processor that controls the communication unit and the memory unit,
wherein the processor receives the patent literature search formula,
classifies the received patent literature search formula into a plurality of groups based on a preset search operator,
adds at least one search word having a high-degree of relevance to each search word included in each classified group by using a first search operator,
adds an item field operator for specifying an item to be searched among data items of the patent literatures for each group,
generates a first final search formula by connecting and combining, with a second search operator, a plurality of groups to which the item field operator is added, and
provides a user with the first final search formula.
For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “receiving the patent literature search formula”, “providing a user with the first final search formula…”
The "receiving the patent literature search formula…” step and “extracting data”, “extracting keywords” of Claims 7, 9, 15, 16 are insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. 

The limitation such as the "providing a user with the first final search formula…” step is related to the insignificant extra-solution activity related to presenting information. OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “receiving the patent literature search formula” and "providing a user with the first final search formula…” steps amount to no more than mere instructions to apply the exception using a generic computer component (e.g. processor, memory). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the "providing a user with the first final search formula…” step there is no indication that the processor is more than a generic processor and the courts have previously decided that the "providing a user with the first final search formula…” step is a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.
Claim 1, for example, contain insignificant extra-solution activity (“receiving the patent literature search formula…”, “providing a user with the first final search formula…”) such as data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) (MPEP 2106.05 (g)).
Claim 21 is rejected in the same rationale as discussed above in Claim 1.
Claims 2-4 are dependent on claim 1 and further note that the choices of search operators. The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating usage or choices of search operators. 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 6 is dependent on claim 1 and further note that the usage of synonym. The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating usage of synonym. 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 12 is dependent on claim 1.  It contains an insignificant extra-solution activity (“providing the user with the search formula…”) See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) (MPEP 2106.05 (g)).
Claim 14 is dependent on claim 1 and further note that the categories of the patent description such as title, disclosure, abstract, claim, technical fields, etc. The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the description categories. 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 19 is dependent on claim 1.  It contains an insignificant extra-solution activity (“providing a search formula assistance user interface…”) See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) (MPEP 2106.05 (g)).
Claim Rejections – 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (2019/0391976) in view of Lepeltier (2017/0075877).
Regarding Claim 1, Tsai et al. (2019/0391976) discloses an optimization method for a patent literature (Patent document, fig. 1) search formula (search condition, paragraph [0028]), comprising:
a step of receiving the patent literature search formula (“the search condition may be “Internet of Things AND A63F 13/32”, “(network)@TI”, “TTL/network”, and the like”, paragraph [0028]);
a step of classifying (“@” or “/” is used to specify the search field, paragraph [0028]; “(network)@TI which means that the specified search field of the keyword “network” is set as the title”, paragraph [0028].  Classifying the formula (search condition) as search field and title) the received patent literature search formula (“the search condition”, paragraph [0028]) into a plurality of groups based on a preset search operator (“logical operators such as AND OR and NOT”, paragraph [0028]);
a step of generating a first final search formula by connecting and combining, with a second search operator (AND, OR, and NOT, paragraph [0028]), a plurality of groups (“Internet of Things AND A63F 13/32”, “(network)@TI”, “TTL/network”, paragraph [0028]. Noted that the operators and @, / classify the formula into groups) to which the at least one search word (e.g. Internet) is added; and
a step of providing a user with the first final search formula (“Internet of Things AND A63F 13/32”, “(network)@TI”, “TTL/network”, paragraph [0028]).
As discussed above, Tsai essentially discloses the claimed invention but does not explicitly disclose a step of adding at least one search word having a high-degree of relevance to each search word included in each classified group by using a first search operator (AND, OR, NOT). 
However, Lepeltier (2017/0075877) discloses a step of adding at least one search word having a high-degree of relevance to each search word included in each classified group by using a first search operator (“modification operations such as addition, insertion and deletion, injection of definition of words, the use of a thesaurus synonym…”, abstract of Lepeltier. Noted that the injection of the synonym which is having high degree of relevance to the search word is adding the synonym).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided synonym in the search query in order to improve the search result as taught by Lepeltier.  
Regarding Claim 2, Tsai discloses the optimization method for a patent literature search formula of claim 1, wherein the first search operator is an ‘or’ operator or an ‘and’ operator, and the second search operator is the ‘and’ operator or the ‘or’ operator (“logical operators such as AND OR and NOT”, paragraph [0028] of Tsai).
Regarding Claim 3, Tsai discloses the optimization method for a patent literature search formula of claim 1, wherein the preset search operator corresponds to at least one of the item field operator, the ‘and’ operator, the ‘or’ operator, a parenthesis operator, and a ‘not’ operator (“logical operators such as AND OR and NOT”, paragraph [0028] of Tsai).
Regarding Claim 5, Tsai essentially discloses the claimed invention but does not explicitly disclose the optimization method for a patent literature search formula of claim 1, further comprising: a step of constructing a model for extracting a keyword having a high-degree of relevance to each search word by learning at least one of synonym data, translated word data, original patent literature text data, translated version data of the patent literature text, and search formula record data.
However, Lepeltier discloses a step of constructing a model (“predictability analysis of lexical variations according to the associated model”, paragraph [0222]) for extracting a keyword having a high-degree of relevance (by definition, synonym is highly relevant to the keyword) to each search word by learning at least one of synonym data (“the use of a thesaurus synonym…”, abstract of Lepeltier (2017/0075877)), near-synonym data (“near synonym”, paragraph [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided synonym or near synonym in the search condition of Tsai in order to improve the relevance of the search result as taught by Lepeltier.
Regarding Claim 6, Tsai essentially discloses the claimed invention but does not explicitly disclose the optimization method for a patent literature search formula of claim 5, wherein the degree of relevance is a keyword corresponding to a synonym, a near- synonym data, or a translated word of each search word, or is evaluated higher as the keyword exists in the same patent literature as each search word, and the closer the keyword is in the same patent literature.
However, Lepeltier discloses that the degree of relevance (by definition, synonym has high degree of relevance) is a keyword corresponding to a synonym (“the use of a thesaurus synonym…”, abstract of Lepeltier (2017/0075877)), a near- synonym data (“near synonym”, paragraph [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided synonym or near synonym in the search condition of Tsai in order to improve the relevance of the search result as taught by Lepeltier.
	Regarding Claim 7, Tsai essentially discloses the claimed invention but does not explicitly disclose the optimization method for a patent literature search formula of claim 5, wherein the step of adding the at least one search word includes: a step of extracting as many as a preset number of keywords having a high-degree of relevance to each search word based on the constructed model; and a step of adding the extracted keyword as the at least one search word.
However, Lepeltier (2017/0075877) discloses wherein the step of adding the at least one search word (“such as addition, insertion and deletion, injection of definitions of words, the use of a thesaurus (synonym, hyponym, hyperonym, holonym, antonym of a word, etc), abstract) includes:
a step of extracting as many as a preset number of keywords having a high-degree of relevance to each search word based on the constructed model (“The new words can be synonyms or hyponyms or hyperonyms or holonyms or antonyms or meronyms of words extracted from such sources”, paragraph [0006]; “predictability analysis of lexical variations according to the associated model”, paragraph [0222] of Lepeltier); and
a step of adding the extracted keyword as the at least one search word (“such as addition, insertion and deletion, injection of definitions of words, the use of a thesaurus (synonym, hyponym, hyperonym, holonym, antonym of a word, etc), abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided synonym or near synonym in the search condition of Tsai in order to improve the relevance of the search result as taught by Lepeltier.
Regarding Claim 8, Tsai discloses the claimed invention but does not explicitly disclose the optimization method for a patent literature search formula of claim 7, further comprising:
a step of providing the user with a residual keyword as a recommended search word (synonym, hyponym, hyperonym, holonym, antonym of a word, etc, abstract), in a case where there is the residual keyword that is not extracted due to a limit of the preset number (each database or repository has a limit of storing the words) among the keywords having the high-degree of relevance to each search word (by definition, synonym is highly relevant to the keyword.  “the use of a thesaurus synonym…”, abstract of Lepeltier).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the recommended search word within the limit in Tsai in order to expand the search coverage to improve the search result as taught by Lepeltier.
Regarding Claim 9, Tsai discloses the optimization method for a patent literature search formula of claim 5, further comprising: a step of receiving a search word from the user (figure 5A).
As discussed above, Tsai essentially discloses the claimed invention but does not explicitly disclose a step of extracting at least one keyword having a high-degree of relevance to the search word by using the constructed model; and a step of providing the user with the extracted keyword as a recommended search word.
However, Lepeltier (2017/0075877) discloses a step of extracting at least one keyword having a high-degree of relevance to the search word (by definition, synonym is highly relevant to the keyword.  “the use of a thesaurus synonym…”, abstract of Lepeltier) by using the constructed model (“predictability analysis of lexical variations according to the associated model”, paragraph [0222]); and
a step of providing the user with the extracted keyword as a recommended search word (synonym, hyponym, hyperonym, holonym, antonym of a word, etc, abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided synonym or near synonym in the search condition of Tsai in order to improve the relevance of the search result as taught by Lepeltier.
Regarding Claim 10, as discussed above, Tsai essentially discloses the claimed invention but does not explicitly disclose the optimization method for a patent literature search formula of claim 9, wherein the step of providing the user with the extracted keyword is a step of providing the extracted keyword as the recommended keyword by classifying the extracted keyword into a plurality of depths according to a degree of relevance to the received keyword.
However, Lepeltier discloses the step of providing the user with the extracted keyword is a step of providing the extracted keyword as the recommended keyword by classifying the extracted keyword into a plurality of depths according to a degree of relevance to the received keyword. (synonym, hyponym, hyperonym, holonym, antonym of a word, etc, abstract. Noted that each synonym, hyponym etc has its own depth of degree of relevance to the keyword).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided extracted keyword into a plurality of depths (synonym, hyponym, hyperonym, holonym, antonym of a word, etc, abstract. Noted that each synonym, hyponym etc has its own depth of degree of relevance to the keyword) in Tsai in order to expand the choices of keywords to improve the search result as taught by Lepeltier. 
Regarding Claim 11, as discussed above, Tsai essentially discloses the claimed invention but does not explicitly disclose the optimization method for a patent literature search formula of claim 10, wherein the plurality of depths includes: a first depth in which the extracted keyword corresponds to the synonym or the translated word of the search word, and a second depth in which the extracted keyword corresponds to a similar word or a compound word of the search word.
However, Lepeltier discloses a first depth (Noted that each synonym, hyponym etc has its own depth of degree of relevance to the keyword) in which the extracted keyword corresponds to the synonym or the translated word of the search word (synonym, abstract), and
a second depth (Noted that each synonym, hyponym etc has its own depth of degree of relevance to the keyword) in which the extracted keyword corresponds to a similar word or a compound word of the search word (hyponym, hyperonym, holonym, antonym of a word, etc, abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided extracted keyword into a plurality of depths (synonym, hyponym, hyperonym, holonym, antonym of a word, etc, abstract. Noted that each synonym, hyponym etc has its own depth of degree of relevance to the keyword) in Tsai in order to expand the choices of keywords to improve the search result as taught by Lepeltier.
Regarding Claim 12, Tsai discloses the optimization method for a patent literature search formula of claim 1, further comprising:
a step of adding an item field operator (e.g. AND) for specifying an item (e.g. internet) to be searched among data items of patent literature (Fig. 1, patent document) for each group (keyword group--Internet of things, or class group--A63F 13/32) after the addition using the first search operator (AND) (See search condition “the search condition may be “Internet of Things AND A63F 13/32”, “(network)@TI”, “TTL/network”, and the like”, paragraph [0028]);
As discussed above, Tsai essentially discloses the claimed invention but does not explicitly disclose a step of generating a second final search formula by connecting and combining, with the second search operator, a plurality of groups to which the item field operator is added; and a step of providing the user with the second final search formula.
However, since Tsai teaches logical operators AND, OR, NOT, @, /, see paragraph [0028], the search condition can be connected and combined with other operators in order to find out the particular and desired search result.
Regarding Claim 18, Tsai discloses the optimization method for a patent literature search formula of claim 12,
wherein as a result of the group classification, in a case where at least one item field operator is included in each of the classified groups (“@” or “/” is used to specify the search field, paragraph [0028]; “(network)@TI which means that the specified search field of the keyword “network” is set as the title”, paragraph [0028].  Classifying the formula (search condition) as search field and title), but does not explicitly disclose the step of adding at least one search word having the high-degree of relevance is a step of adding the at least one search word after removing the at least one item field operator.
However, Lepeltier discloses the step of adding at least one search word having the high-degree of relevance is a step of adding the at least one search word (“modification operations such as addition, insertion and deletion, injection of definition of words, the use of a thesaurus synonym…”, abstract of Lepeltier. Noted that the injection of the synonym which is having high degree of relevance to the search word is adding the synonym).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added words or synonym or near synonym in the search condition of Tsai in order to improve the relevance of the search result as taught by Lepeltier.
Although neither Tsai nor Lepeltier adding the search word after removing the at least one item field operator, it would been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the operator and then added the search word when the space in the query box is limited in order to fit the search formula.  
Regarding Claim 19, Tsai discloses the optimization method for a patent literature search formula of claim 1, further comprising:
a step of providing a search formula assistance user interface (UI) (figure 5A) for receiving a plurality of search words (“Virtual Reality”, figure 5A) from the user and completing a final search formula by using a positional relationship of the received search words (“/” is positioned between ACLM and Virtual) (Figure 5A).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (2019/0391976) in view of Lepeltier (2017/0075877) further in view of Pidduck (10,824,686).
Regarding Claim 4, Tsai essentially discloses the claimed invention but does not explicitly discloses the optimization method for a patent literature search formula of claim 3, wherein the preset search operator excludes an ‘and’ operator included in a pair of parenthesis operators () among the ‘and’ operators, wherein the preset search operator excludes an ‘and’ operator.
However, Pidduck (10,824,686) teaches wherein the preset search operator an ‘and’ operator included in a pair of parenthesis operators () among the ‘and’ operators. (“logical operation…AND…using parenthesis”, Col. 10, lines 45-50 of Pidduck et al. (10,824,686)).
It would have been obvious to one of ordinary skill in the art at the time invention was filed to have used the pair of parenthesis in the Boolean search condition in order to execute the order of search condition as taught by Pidduck.  
Neither Tsai nor Pidduck discloses that the preset search operator excludes an ‘and’ operator.  However, it would have been obvious to exclude or delete the AND in the query box when it is not needed in order to meet the desired logical formula.
Claims 13-16, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152